Exhibit 10.33

ADDENDUM TO ADMINISTRATIVE SERVICES AGREEMENT

This Addendum (the “Addendum”) is entered into as of January 1, 2007, by and
among MARYLAND RADIATION THERAPY MANAGEMENT SERVICES, INC., a Maryland
corporation (”MANAGEMENT SERVICES”) and KATIN RADIATION THERAPY, P.A., a
Maryland professional corporation (the “PA”). This Addendum amends Section 3.1
of the Administrative Services Agreement dated October 31, 1998 between the
parties (the “Agreement”) to adjust the monthly Service Fee of $12,500.00 paid
in 2006 to a monthly Service Fee of $16,667.67, and replaces the Addendum of
that same Section dated January 1, 2006. From and after the date hereof, Section
3.1 shall read as follows:

3.1. Service Fee. For the services to be provided hereunder by MANAGEMENT
SERVICES, the PA shall pay to MANAGEMENT SERVICES a monthly Service Fee of
$16,667.67. The parties agree that the Service Fee represents the fair market
value of the services provided by MANAGEMENT SERVICES hereunder and that the
parties shall meet annually to reevaluate the value of services provided by
MANAGEMENT SERVICES and shall establish the fair market value thereof for
purposes of this Section 3.1.

 

     Accepted:

  

MARYLAND RADIATION THERAPY

MANAGEMENT SERVICES, INC.

   By:   

/s/ David Koeninger

      David Koeninger       Vice President & CFO

     Accepted:

   KATIN RADIATION THERAPY, P.A.    By:   

/s/ Daniel E. Dosoretz, M.D.

      Daniel E. Dosoretz, M.D.       Vice President